Exhibit Black Diamond Completes Copyright Licensing Agreement with Photographer Peter B. Kaplan VANCOUVER, BRITISH COLUMBIA(Marketwire – May 1, 2008) - Black Diamond Brands Corp. (OTCBB: BDMHF), the "Company", is pleased to announce it has completed a copyright licensing agreement with world renowned and “Preferred Photographer of the Statue of Liberty”, Peter B. Kaplan. The Company has executed an exclusive license with Peter B. Kaplan for the right to use his Copyrighted Photographs known as Liberte Mon Amore, Postal Pair and Fireworks Circle on a selection of their Liberty Valley Wines including theValor Series Chardonnay and Freedom Series Cabernet Sauvignon and Merlot. The famous image, "Postal Pair", was selected for the 100th anniversary commemorative stamp by the United States and French Postal Services. About Peter B. Kaplan: From the early 1980’s to the present, Kaplan has captured the Statue of Liberty on film and digitally – one of the most famous monuments on earth – during every season, under every lighting condition and from every angle. His breathtaking photos of the Statue of Liberty, as well as other subjects, hang in museums and private collections throughout the world. His images have been published both in the United States and abroad. Time, Life, Newsweek, Smithsonian, National Geographic, the New York Times Magazine, Stern, Paris Match and Geo are but a few that have featured his works. Peter’s Statue images alone appear on a total of 172 stamps from 15 different countries around the globe. Mr.
